Citation Nr: 9935647	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury with herniated disks, spondylosis, and 
bilateral radiculopathy.

2.  Entitlement to an increased evaluation for degenerative 
changes of the lumbosacral spine, currently rated as 20 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to October 
1957 and from May 1959 to June 1976.

This appeal arises from December 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that awarded 
service connection for degenerative changes of the 
lumbosacral spine, which it evaluated as 20 percent 
disabling.  The veteran disagreed with the disability rating.  
In June 1995, the RO denied the veteran's claim for service 
connection for residuals of a cervical spine injury, with 
herniated disks, spondylosis, and bilateral radiculopathy, 
and his claim for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  In July 1997, the Board of Veterans' Appeals 
(Board) remanded the veteran's claims to the RO for further 
development and readjudication.  The RO has since completed 
its readjudication, denying the three claims.  This appeal 
ensues.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's cervical spine disability 
service connection claim has been obtained.

2.  The veteran suffered lumbosacral strain in 1972, while in 
active service, after riding on rough terrain in a vehicle.

3.  The veteran suffered neck and back injuries in December 
1973 when he fell from a ladder at work.

4.  The veteran has been diagnosed with severe degenerative 
spondylosis of the cervical spine.

5.  The December 1973 workplace injury exacerbated the 
veteran's pre-existing cervical spine condition. 


CONCLUSION OF LAW

A cervical spine disability was aggravated by a service-
connected condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cervical spine disability service connection claim

Initially, the Board must determine whether the veteran's 
claim for service connection for a cervical spine disability 
is well grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999) 
(per curiam).  The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107 is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

The Board finds that the veteran's cervical spine disability 
service connection claim is well grounded and that VA's duty 
to assist the appellant in the development of this claim has 
been triggered.  The Board now turns to the merits of the 
veteran's claim.  

Compensation is available for "disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see 38 C.F.R. §§ 3.303, 3.304 (1999).  

The veteran's medical history includes an injury in 1971, 
during his active service. He suffered the injury while 
riding over rough terrain in a vehicle.  Subsequent to the 
injury, he was hospitalized in service for several days, and 
he reported having had problems ever since his separation 
from service.  He has also reported to a VA orthopedic 
physician that on December 6, 1993, he fell while on active 
service in Vietnam, but that this fall bothered him for only 
one week.  In connection with this VA examination, the 
veteran reported that he had gradually developed severe pain 
in his back, with stiffness.  The pain bothered him with 
activity, bending, and other motions.  He reported having 
some aching pain down both lower extremities.  The pain 
seemed to be getting worse and interfering more with his 
activities as he aged.  Notably, however, this past medical 
history relates more to a low back disability than to any 
cervical (i.e., neck) pain.  

Indeed, upon a review of the veteran's service medical 
records, it is apparent that the reported fall while serving 
in Vietnam actually involved paracoccygeal tenderness, not 
the cervical spine.  A July 1967 service medical record 
described pain of the tail bone and provided an impression of 
coccydynia.  The veteran complained in February 1970 that he 
had pain on sitting, and the diagnosis was residual of a 
contused coccyx.

Also notable by virtue of its silence on the matter is a 
November 1968 service medical record relating to knee 
symptoms.  In that consultation sheet, the examining military 
physician noted that the veteran had fallen down a flight of 
stairs and injured his back in Vietnam.  However, there was 
no reference whatsoever to cervical spine involvement.

A December 1975 in-service report of medical history and 
medical examination report noted that the veteran had injured 
his back and had been hospitalized for lumbosacral strain 
after riding over rough terrain in Thule, Greenland.  
However, there was no reference to a cervical spine injury, 
and the veteran did not report any pain related to the 
cervical spine at that time.

While the veteran was observed and treated during his active 
service for various joint-related problems revolving around 
arthralgias or arthritis, including his shoulders, his knees, 
his wrists, and his proximal interphalangeal joint, there are 
no references during his active service to neck pain.

The veteran has submitted numerous post-service treatment 
records, diagnostic reports, examination reports, and 
physicians' letters in support of his cervical spine 
disability claim.  The Board now turns to those items.  

There is certainly sufficient clinical evidence that the 
veteran currently suffers from advanced degenerative cervical 
spondylosis.  However, the etiology of the cervical spine 
disability presents a more difficult matter.

Most recently, in an August 1998 letter, one of the veteran's 
private treating physicians, Dr. Bruce Platzek of Neurology 
Consultants, wrote:

[The veteran] was initially seen by myself on 
January 11, 1994 with regards to a December 17, 
1993 accident.  It is noted that the industrial 
accident of December 1993 did not cause the 
degenerative joint disease, but certainly 
aggravated it, and it's natural progression.  As 
advanced as the disease currently is, it started 
several years prior to December 1993, most likely 
related to spinal injury in Vietnam (1967) and a 
lower back injury while serving in Greenland 
(1971-72), where he was hospitalized for several 
days and remained on pain medication for several 
months.

Dr. Platzek diagnosed the veteran as having chronic cervical 
pain syndrome with bilateral cervical radiculopathy; chronic 
low back pain syndrome with bilateral lumbar radiculopathy; 
left C7 radiculopathy; cervical myofascial syndrome; right S1 
radiculopathy; severe degenerative cervical/lumbar joint and 
disc disease; status post cervical fusion; bulging discs C3-
4, C4-5, C5-6; and disc bulging L5-S1, L3-4, and L4-5.  On 
the one hand, Dr. Platzek appears to be attributing the 
veteran's current cervical spine disability to an in-service 
injury.  On the other hand, however, Dr. Platzek's opinion is 
inconclusive because there is no indication that he reviewed 
any in-service medical records in connection with his 
opinion.  Rather, his opinion appears to be founded upon the 
veteran's own recitation of his medical history and injuries.  

Dr. Platzek has certainly enhanced, rather than merely 
repeated, the veteran's medical history, and his opinion is 
more probative than the evidence at issue in LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995) ("Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'") (citation 
omitted).  

However, the Court has deemed unreliable a VA medical 
diagnosis on the ground that "[d]ue to the lack of service 
medical evidence indicating a fracture suffered during 
service, any post-service medical reference to a fractured 
foot suffered by the veteran in 1975, without a review of his 
service medical records, cannot be considered competent 
medical evidence."  Grover v. West, 12 Vet.App. 109, 112 
(1999).  Dr. Platzek's opinion is not based on a review of 
the service medical records.  Indeed, as discussed above, 
there is absolutely no reference in the service medical 
records to any cervical spine symptoms.

Moreover, in an October 1997 neurological report written for 
the RO, Dr. Platzek discussed his various spinal findings, 
but he only noted that the veteran "has been under my care 
in regards to his December 17, 1993 industrial accident, for 
the past four years."  (Emphasis added.)

Additional evidence from Dr. Platzek strongly supports a 
finding that the veteran's current cervical spine disability 
is related to the 1993 workplace injury.  While geared toward 
an evaluation of the veteran's lumbar spine condition, a 
March 1996 letter from Dr. Platzek also noted that the 
veteran had sustained injury to his neck in the 1993 
accident.  Dr. Platzek opined that "[a]s a result of the 
[veteran's] neurologic injuries, in particular to his lumbar 
region, the [veteran] is on total disability and cannot work 
at this time."  Thus, the March 1996 letter attributed the 
veteran's total disability, including a neck injury, to the 
1993 workplace fall, not to any in-service injury. 

Other evidence submitted by the veteran is not supportive of 
the argument that any current cervical spine disability is 
attributable directly to any in-service injury.  In a 
September 1998 narrative report, Dr. Linda I. Bland, a 
neurological surgeon, discussed the veteran's history:

My patient, [the veteran], had an initial back 
injury which was caused by his participation in 
the military service in 1971 through 1972.  He 
subsequently had another injury in 1993 in which 
he presented with neck pain and lower back pain 
related to a work related injury on 12/17/93 when 
he fell off a ladder while at work.  However, the 
back injury was pre-existing and dates back to his 
duty in the military in 1971 through 1972.  
(Emphasis added.)

This description by Dr. Bland clearly differentiates between 
the veteran's neck pain and his back pain, indicating that 
the back pain pre-existed the workplace injury, but not doing 
so with regard to the neck pain.  

In a March 1995 evaluation report, Dr. R. Edward Montejo, a 
neurologist, noted that a different private physician had 
described the veteran's extensive spondylosis of the cervical 
and lumbar areas as "old."  Dr. Montejo further noted that 
the veteran had severe pre-existing cervical spondylosis.  
Indeed, this physician opined that the veteran's neck pain is 
probably mostly related to the spondylosis and that 
"[i]nitially the [cervical] strain [arising from the 1993 
workplace injury] probably exacerbated his symptoms, but at 
this point it is certainly not causing his problems."  
However, while Dr. Montejo attributed the current cervical 
spine disability to the pre-existing spondylosis, he did not 
indicate whether the cervical spine disability was incurred 
in the veteran's military service.

A November 1996 VA neurology consultation report, while 
acknowledging that the veteran has longstanding degenerative 
disc disease from C3-4 down through C4-5 and C5-6 (as did an 
October 1996 VA imaging diagnostic report), did not attribute 
the veteran's cervical spine disability to military service.

Thus, the evidence is, at best, equivocal or uncertain as to 
whether the veteran's current cervical spine disability is 
attributable to any in-service injury.  While the evidence 
does support a finding that the cervical spine disability 
pre-existed the December 1993 workplace injury, it cannot be 
said that it arose during the veteran's period of active 
service.

Nevertheless, this does not end the Board's inquiry.  While 
the evidence does not support service connection on a direct 
basis, the Board must examine whether the veteran is entitled 
to service connection for a cervical spine disability on a 
secondary basis.

"Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310 (1999).  Implicit in the 
veteran's cervical spine service connection claim is a claim 
for secondary service connection of this condition because he 
has indicated that he had a muscle spasm in his lower back 
(because of his service-connected lumbosacral spine 
condition) and that he fell from a ladder while working in 
December 1993.  

There are two steps in the veteran's argument for secondary 
service connection.  First, the veteran states that his low 
back muscle spasm caused him to fall, and second, he contends 
that the fall caused his current cervical spine disability.  
See Reiber v. Brown, 7 Vet.App. 513, 516 (1995).  

As to the first step, the only evidence regarding the 
veteran's fall from the ladder consists of his own statements 
and testimony.  At a December 1995 hearing before an RO 
hearing officer, the veteran testified that he was standing 
on the second or third step of a ladder and replacing ceiling 
tile when he had a spasm in his back and fell.  The record is 
replete with evidence of muscle spasms affecting the 
veteran's lower back.  Indeed, the veteran is competent to 
state whether he suffered an event, that is, an incident - in 
this particular case, a low back muscle spasm.  See Reiber, 7 
Vet.App. at 516; see also Harvey v. Brown, 6 Vet.App. 390, 
394 (1994) (determination at issue there involved observation 
of a sequence of events).  The Board finds that the veteran 
did fall in December 1993 because of a low back spasm.

As to the second step in the secondary service connection 
claim inquiry, the Board has already discussed the medical 
evidence relating to the veteran's cervical spine disability.  
In particular, the Board notes Dr. Montejo's March 1995 
evaluation report that described the veteran's severe and 
extensive spondylosis of the cervical and lumbar areas as 
"old" and pre-existing.  Dr. Montejo remarked that the neck 
pain is probably mostly related to the spondylosis and that 
"[i]nitially the [cervical] strain [arising from the 1993 
workplace injury] probably exacerbated his symptoms, but at 
this point it is certainly not causing his problems."  
(Emphasis added.)

Thus, the medical evidence indicates that the veteran's 
cervical spine condition pre-existed the December 1993 fall 
and that the fall exacerbated the pre-existing cervical spine 
condition.  In Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en 
banc), the Court held that, under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Evidence of exacerbation constitutes evidence of aggravation.  
Therefore, the veteran is entitled to compensation for that 
portion, and only that portion, of his cervical spine 
disability that was due to the aggravation in the December 
1993 workplace injury when he had a muscle spasm related to 
his service-connected lumbosacral condition.  Cf. 38 C.F.R. § 
3.322 (1999) (in compensating for aggravation of a preservice 
disability by active service, it "is necessary to deduct from 
the present evaluation the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service, in terms of the rating schedule . . ."). 

Accordingly, service connection for the veteran's cervical 
spine disability is warranted on the basis of secondary 
service connection principles.  In assigning a disability 
rating, if ascertainable, the RO should take care to 
compensate only that portion of the neck injury that is 
service-connected.


ORDER

Service connection for a cervical spine condition, based on 
secondary service connection, is granted.

REMAND

It is the opinion of the Board that additional development is 
required prior to disposition of the veteran's claims for an 
increased rating for a lumbosacral spine disability and for a 
TDIU rating.  

Lumbosacral spine disability increased rating claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
Federal Circuit held that, under 38 U.S.C. § 5107(a), VA has 
a duty to assist only those claimants who have submitted well 
grounded (i.e., plausible) claims.  More recently, the Court 
held that VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999). The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered. 

A well-grounded claim requires competent evidence to the 
effect that the claim is "plausible" or "possible."  Epps, 
126 F.3d at 1468.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

In a December 1994 rating decision, the RO awarded service 
connection for degenerative changes of the lumbosacral spine, 
which it evaluated as 20 percent disabling.  A claim for an 
increased rating is a new claim and "is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant 
indicates that a service-connected disability has increased 
in severity."  Colayong v. West, 12 Vet.App. 524, 532 
(1999).  The Board finds that the veteran's lumbosacral spine 
disability claim is well grounded on the basis of his 
statements regarding the worsening of symptoms.  Accordingly, 
VA's duty to assist the appellant in the development of this 
claim has been triggered.  

The veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  He has been deemed disabled since 
December 1993 as a result of various disabilities, including 
chronic lumbar and cervical strain, severe headaches, and 
neck and low back pain.  Some, but not all, of the SSA 
records have been associated with the veteran's file.  In 
view of recent statements by the Court regarding the need to 
obtain all relevant SSA records, to associate those records 
with a claimant's file, and to consider that evidence in 
adjudicating a claim, the Board is of the opinion that the RO 
must not only seek but also obtain all relevant SSA records 
prior to reaching a determination as to the veteran's 
lumbosacral spine disability rating claim.  See Muehl v. 
West, __ Vet.App. __, __, 1999 U.S. App. Vet. Claims LEXIS 
1275, *11 (Nov. 16, 1999) ("VA should have waited for 
receipt of the SSA records before rendering a decision.").  
Therefore, on remand, the Board will obtain all relevant SSA 
records and will readjudicate this claim in view of all of 
the evidence of record.

The Board is aware that the evaluation of the veteran's 
lumbosacral spine disability presents some analytical 
complexity.  Before determining the appropriate level of 
disability for the veteran's service-connected lumbar spine 
condition, the RO will have to analyze what portion of this 
overall disability is attributable to his service-connected 
condition and what portion may be attributable to the post-
service (December 17, 1993) workplace injury.  The following 
discussion is intended to assist the RO in that 
determination.

In May 1995, the veteran underwent a VA examination to 
evaluate the level of his lumbosacral spine disability.  The 
examining VA physician wrote:

With a history of one incident with no specific 
injury, in 1971, while on active duty, and active 
duty for further period of 5 years after that 
followed by an uninterrupted work period until his 
injury at work in December, 1993, I don[']t feel 
his present complaints can be tied to anything 
that occurred while on active duty.  Certainly, 
with active duty from 1954-1976, that could have 
been some gradual deterioration of the joints of 
his cervical spine and lumbar spine. With 
degenerative arthritis, which could be partially 
ascribed to his time in service to his time in 
service, but all of his acute complaints stem 
[from] his compensable injury in December, 1993.

Accordingly, the RO denied an increased rating on the ground 
that the veteran's current worsened symptomatology is 
directly due to an intercurrent injury, the fall from a 
ladder at work on December 17, 1993.  However, the veteran 
has submitted significant evidence that supports a contrary 
view. 

For instance, a neurological surgeon, Dr. Bland has provided 
several opinions over the last few years.  Initially, in an 
August 1994 examination report, she wrote as follows:

With respect to the [veteran's] spinal stenosis in 
the cervical spine and Klippel-Feil deformity as 
well as cervical disk herniations, the Klippel-
Feil deformity is congenital and the [veteran's] 
cervical, thoracic, and lumbar spondylosis are 
probably longstanding.  However, the [veteran] did 
not have arm symptoms in the form of weakness, 
paresthesias or pain, nor did he have leg symptoms 
prior to this work related accident.  Certainly 
one can surmise that the injury in which he fell 
off the ladder exacerbated these conditions.  
Having not reviewed any prior x-rays, i.e. a 
Lumbar CT apparently done in the 1970's while the 
[veteran] was in the VA, I cannot make any opinion 
as to whether or not the disk herniation in the 
lumbar spine is old or new."

However, subsequently, in a September 1998 narrative report, 
Dr. Bland concluded that the veteran 

has severe degenerative lumbar spondylosis and 
disk disease in particular at the L5-S1 level as 
well as smaller disk bulges at multiple levels in 
the lumbar spine which predate his work related 
injury of 1993; and most likely are due to the 
injuries he sustained while working for the 
military in 1971 through 1972.

In a March 1995 evaluation report, another neurologist, Dr. 
R. Edward Montejo, noted that another private physician had 
described extensive spondylosis of the cervical and lumbar 
areas as "old."  He described the lumbar spine disability 
as "severe pre-existing lumbar spondylosis," thus 
indicating that the current lumbosacral spine disability pre-
dated the effects of the 1993 workplace injury.

In a March 1995 report, Dr. Montejo also opined that the 
veteran's low back pain is probably most related to the 
spondylosis.  Referring to the 1993 lumbar strain, Dr. 
Montejo concluded that "[i]nitially it may have exacerbated 
his symptoms, but at this point [it] is certainly not causing 
his problem."

Moreover, a pre-workplace injury VA report is instructive.  
On December 6, 1993, several days before he fell from a 
ladder while working, the veteran was seen at a VA facility 
because of continuing back problems.  The VA examiner 
recounted the history of the veteran's low back disability:

He injured his back in 1971, in the service.  He 
was in [Thule], Greenland going over a very rough 
stretch of terrain in a Ram Charger vehicle.  
There was a tremendous amount of bouncing in this 
and he injured his back.  He was in the hospital 
for several days following this, and has had 
problems ever since.  Prior to this, he had one 
fall in Vietnam where he fell down some stairs.  
This only bothered him, however, for about one 
week.  He has had no other injuries.

Since he has been out of the service, he has 
gradually developed severe pain in his back, with 
stiffness.  This bothers him with activity, 
bending, etc.  He gets some aching pain down both 
lower extremities.  The pain seems to be getting 
worse and interferring [sic.] more with his 
activities, as he gets older.  He also has some 
arthritic problems in his hands, shoulders, etc, 
but they are not bothering him near as much as 
this.

. . . 

His symptoms are definitely worsening as time goes 
on.  (Emphasis added.)

Thus, the December 1993 pre-workplace injury evaluation 
supports a finding that the veteran's symptoms were 
worsening.  

The bulk of the evidence supports the finding that the 
veteran's current lumbar spine disability is attributable to 
his service-connected disability.  On the one hand, the May 
1995 VA examination specifically addressed whether the 
veteran's current lumbar disability is due to the service-
connected condition or to an intercurrent injury.  On the 
other hand, the private medical evidence, both implicitly and 
explicitly, also considered whether the current disability is 
due to the service-connected condition or to the intercurrent 
injury but arrived at conclusions more favorable to the 
veteran's claim.  Indeed, the December 6, 1993, VA 
examination report (several days before the workplace injury) 
specifically stated that the veteran's service-connected 
disability was worsening over time.  Moreover, the evidence 
does not suggest any reasonable means for attributing 
disability to the service-connected condition and to the 
intercurrent injury.  At the very least, the evidence on this 
particular material issue is in equipoise, and the "benefit 
of the doubt" doctrine is applicable.  38 U.S.C.A. § 5107(b) 
(West 1991).  Therefore, on remand, the RO must take into 
account all of the veteran's current lumbosacral spine 
symptoms and limitations in deciding whether or not an 
increased rating for the service-connected condition is 
warranted.

TDIU rating

As with the increased rating claim discussed above, the Board 
must initially determine whether the veteran's TDIU rating 
claim is well grounded.  The Board set forth the legal 
requirements for well grounded claims in the above 
discussion. 

The Board finds that the veteran's TDIU rating claim is well 
grounded on the basis of the various descriptions of his 
lumbosacral spine disability and the veteran's receipt of 
disability benefits from the SSA based, in part, on spinal 
disabilities.  Accordingly, VA's duty to assist the appellant 
in the development of the claims has been triggered.  The 
Board now turns to the reason necessitating additional 
development of this matter.

First, the Board's disposition of the veteran's service 
connection claim for a cervical spine disability and his 
claim for an increased rating for the lumbosacral spine 
disability necessarily affects the outcome of his TDIU rating 
claim.  On remand, in evaluating whether the veteran is 
entitled to a TDIU rating, the RO must consider the 
disability rating ultimately assigned to the cervical spine 
condition and to the lumbosacral spine condition.

Second, the veteran is in receipt of SSA disability benefits.  
As discussed above, the RO has sought to obtain copies of all 
of the records associated with the SSA disability 
determination, but those efforts were not successful.  
Nevertheless, in view of recent statements by the Court 
regarding the need to obtain all relevant SSA records, to 
associate those records with a claimant's claim, and to 
consider that evidence in adjudicating a claim, the Board is 
of the opinion that the RO must not only seek but also obtain 
all relevant SSA records prior to reaching a determination as 
to the veteran's TDIU rating claim.  See Muehl, __ Vet.App. 
at __, 1999 U.S. App. Vet. Claims LEXIS 1275, *11.

Third, upon obtaining all of the above evidence, the RO 
should obtain a vocational and industrial survey to assess 
the impact of the veteran's service-connected disabilities on 
his employability.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his lumbosacral 
spine disability rating claim and his TDIU rating claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should seek and obtain copies 
of the records used by the SSA in its May 
1996 disability determination.  The RO 
should not readjudicate the veteran's 
claims until it has obtained the SSA 
records, or it should explain why such 
records are either not obtainable or why 
they are otherwise unnecessary for a 
resolution of this case.

2.  The RO should seek a vocational and 
industrial survey to assess the impact of 
his service-connected disabilities on his 
employability.  The specialist should set 
forth all pertinent findings in a clear, 
comprehensive, and thorough narrative or 
report.

3.  The RO should determine the 
appropriate disability rating to be 
assigned to the veteran's service-
connected cervical spine condition.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disabilities and condition.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record, including the 
newly assigned cervical spine disability rating, in order to 
determine (1) if an increased rating for the service-
connected lumbosacral spine disability may be granted; and 
(2) if a TDIU rating may be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes). 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals






